NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit

                                        2007-5171


                                    PRAECOMM, INC.,

                                                      Plaintiff-Appellant,

                                             v.

                                    UNITED STATES,

                                                      Defendant-Appellee.

        L. James D’Agostino, Greenberg Traurig, LLP, of McLean, Virginia, argued for
plaintiff-appellant. With him on the brief was Joseph J. Summerill, IV, of Washington, DC.
Of counsel was David P. Goodwin, of Washington, DC.

       Gregg MJ. Schwind, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellee.
With him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Brian M. Simkin, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Charles F. Lettow
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-5171

                                PRAECOMM, INC.,

                                                            Plaintiff-Appellant,
                                         v.

                                 UNITED STATES,
                                                            Defendant-Appellee.



                                 Judgment
ON APPEAL from the       United States Court of Federal Claims

In CASE NO(S).           06-CV-054.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, LINN, and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED: _October 14, 2008__              / s / Jan Horbaly
                                       Jan Horbaly, Clerk